Matter of Donte E. (2019 NY Slip Op 00024)





Matter of Donte E.


2019 NY Slip Op 00024


Decided on January 3, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2019

Friedman, J.P., Richter, Gesmer, Kern, Moulton, JJ.


7979

[*1]In re Donte E., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Rebecca L. Visgaitis of counsel), for presentment agency.

Appeal from order, Family Court, New York County (Carol Goldstein, J.), entered on or about October 17, 2017, which extended appellant's placement with the Administration for Children's Services for an additional 12-month period, unanimously dismissed as moot, without costs.
This appeal is moot because the extension of placement has expired and has been superseded by an order on consent that extended the placement for six additional months (see e.g. Matter
of Gabriel N., 144 AD3d 443 [1st Dept 2016]). In any event, the 12-month extension was a provident exercise of discretion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2019
CLERK